691 N.W.2d 456 (2005)
PEOPLE
v.
JACOBS.
No. 126430.
Supreme Court of Michigan.
January 27, 2005.
SC: 126430, COA: 254499.
On order of the Court, the application for leave to appeal the June 15, 2004 order of the Court of Appeals is considered, and it is DENIED. Whatever the propriety of departing from the guideline range on the basis of defendant's inability to pay restitution, the trial court articulated other substantial and compelling reasons on the basis of which we believe it would have departed from the guideline range to the same extent. We are not persuaded that the other questions presented should be reviewed by this Court.
WEAVER, J., would deny leave to appeal without the further statement found in the majority's order.